In support of the affirmance of this case, and as against the minors having attained their majority more than three years before this suit was filed, and not having duly asserted their supposed rights, we wish to cite the following cases: Courson v. Tollison, 226 Ala. 530, 147 So. 635; Chavers et al. v. Mayo,202 Ala. 128, 79 So. 594; Stephens v. Bowen, 209 Ala. 417,96 So. 331; Woodstock Iron Co. v. Roberts, 87 Ala. 436, 6 So. 349.
The application for rehearing is overruled.
All the Justices concur except KNIGHT, J., not sitting.